UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4467


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAMUEL DEXTER RAY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00433-TDS-1)


Submitted: January 7, 2019                                        Decided: January 11, 2019


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Eric L. Iverson,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel Dexter Ray pled guilty, pursuant to a plea agreement, to receipt of child

pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A) (2012). The district court

sentenced him to 78 months’ imprisonment. On appeal, Ray argues that this downward

variant sentence is substantively unreasonable in light of his physical impairments and

certain alleged flaws in the child pornography Sentencing Guidelines. He contends that

the court should have imposed the statutory minimum sentence of 60 months’

imprisonment. * See 18 U.S.C. § 2252A(b)(1) (2012). We affirm.

      “We review the substantive reasonableness of a sentencing decision for abuse of

discretion” and presume that “a sentence within or below a properly calculated guidelines

range” is substantively reasonable. United States v. Vinson, 852 F.3d 333, 357 (4th Cir.

2017) (internal quotation marks omitted); see United States v. Strieper, 666 F.3d 288,

295-96 (4th Cir. 2012) (reiterating that presumption of reasonableness applies to

sentences for child pornography convictions). “That presumption can only be rebutted by

showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) [(2012)] factors.”   Vinson, 852 F.3d at 357-58 (internal quotation marks

omitted).

      *
         In addition to challenging the extent of the downward variance, Ray contends
that the district court should have departed from the Guidelines range due to his physical
condition. See U.S. Sentencing Guidelines Manual § 5H1.4, p.s. (2016). Because the
court understood its authority to depart from the Guidelines, we may not review its
decision to decline to exercise that authority. See United States v. Louthian, 756 F.3d
295, 306 (4th Cir. 2014).



                                            2
       When fashioning Ray’s sentence, the district court concluded that the two most

important factors were Ray’s deteriorating health and the fact that most child

pornography Guidelines are enhanced based on the offender’s use of a computer. See

18 U.S.C. § 3553(a)(1); United States v. Henderson, 649 F.3d 955, 963 (9th Cir. 2011)

(“[D]istrict courts may vary from the child pornography Guidelines . . . based on policy

disagreement with them.”). The court also recognized that several of the images in Ray’s

vast collection were duplicates and that Ray was not likely to reoffend. See 18 U.S.C.

§ 3553(a)(1), (2)(C).

       The court, however, balanced those considerations with Ray’s use of sophisticated

and secretive methods to create and store his child pornography collection and the need

for the sentence imposed to reflect the seriousness of the offense, promote respect for the

law, provide just punishment, and deter others from engaging in similar conduct. See

18 U.S.C. § 3553(a)(1), (a)(2)(A)-(B). The court rounded out its consideration of Ray’s

history and characteristics by noting his age, education, and history of drug use, see

18 U.S.C. § 3553(a)(1), and, finally, recognized Ray’s need for mental health counseling

and medical care, see 18 U.S.C. § 3553(a)(2)(D).

       In light of this careful consideration of the § 3553(a) factors, we conclude that Ray

has failed to rebut the presumption that his downward variant sentence is substantively

reasonable.       Accordingly,      we    affirm     the   district   court’s    judgment.

We dispense with oral argument because the facts and legal contentions are adequately




                                             3
presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          4